Exhibit 10.2

 

 

PATENT AND TRADEMARK SECURITY AGREEMENT

 

WHEREAS, VIVEVE, INC., a Delaware corporation (“Grantor”), is party to that
certain Security Agreement, dated as of May 25, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used herein without definition shall have the meanings set
forth in the Security Agreement), among VIVEVE MEDICAL, INC., Grantor, the other
grantors from time to time party thereto and CRG SERVICING LLC, as
administrative agent and collateral agent (in such capacities, together with its
successors and assigns, “Administrative Agent”), pursuant to which Grantor has
granted to Administrative Agent, for the benefit of the Secured Parties, a
security interest in all of Grantor’s right, title and interest in, to and under
the Collateral, including without limitation the patents and patent applications
listed on Schedule A hereto, and the trademarks and trademark applications
listed on the Schedule B hereto; and

 

WHEREAS, it is a condition to the advance of the loans and other obligations
secured by the Security Agreement, that Grantor execute and deliver, and cause
to be filed in the U.S. Patent and Trademark Office, this Patent and Trademark
Security Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged:

 

As collateral security for the payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations, Grantor
hereby pledges and grants to Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of Grantor’s right, title and
interest in, to and under all of the following, as collateral security for the
prompt and complete payment and performance when due of all the Secured
Obligations (as defined in the Security Agreement):

 

(i)     all patents and patent applications, in each case whether now owned by
Grantor or hereafter acquired and whether now existing or hereafter coming into
existence, including without limitation those listed on Schedule A hereto, and
all related patents and applications thereto, including all reissuances,
continuations, continuations-in-part, revisions, extensions, re-examinations
thereof, any patents and patent applications claiming priority to said patents
and patent applications or from which said patents and patent applications claim
priority, and pending applications associated therewith; and

 

(ii)     all of the trademarks, whether now owned or at any time hereafter
acquired, of Grantor that are registered with, or for which applications for
registration have been filed with, the United States Patent and Trademark
Office, including the trademarks listed on Schedule B hereto, and all
registrations and pending applications associated therewith (excluding any
application for registration of a trademark filed on an intent-to-use basis
solely to the extent that the grant of a security interest in any such trademark
application would materially adversely affect the validity or enforceability of
the resulting trademark registration or result in cancellation of such trademark
application).

 

Notwithstanding the foregoing, in the event of any conflict between this Patent
and Trademark Security Agreement and the Security Agreement, the Security
Agreement shall control.

 

This Patent and Trademark Security Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed in accordance with,
the law of the State of New York, without regard to principles of conflicts of
laws that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

 

[signature to follow]

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Grantor has caused this Patent and Trademark Security
Agreement to be duly executed and delivered as of the day and year first above
written.

 

 

VIVEVE, INC., as Grantor

 

By   /s/ Scott Durbin______________________

      Name: Scott Durbin

      Title: Chief Financial Officer

      Date: May 25, 2017

 

 

[Signature Page – Patent and Trademark Security Agreement]